Mr. Justice Hand delivered the opinion of the court: Prom an examination of this record we are unable to determine upon what said increased assessment was based, the record being entirely barren of information upon that subject. This court has repeatedly held that the right of appeal from the decision of a board of review is restricted to cases in which it is claimed the property assessed is exempt from taxation. (Keokuk and Hamilton Bridge Co. v. People, 185 Ill. 276; Dutton v. Board of Review, 188 id. 886.) If it be the claim of the appellants that the increased assessment was upon property exempt from taxation, they should have so framed the record as to make it appear upon what property said increased assessment was based, so that the court can determine whether or not said property was exempt from taxation. Siegfried v. Raymond, 190 Ill. 424. There being no question in this record presented to us for decision other than the mere question of claimed over-valuation, — a question over which this court has no jurisdiction, — the appeal will be dismissed for want of jurisdiction. Appeal dismissed.